Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second amorphous semiconductor layer in contact with the one principal surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 4 and 6, Applicant recites, “a film density”.  It is unclear if Applicant is further limiting the actual density of the associated amorphous semiconductor layers or if Applicant is referring to impurity concentration.  Appropriate action is required.

	Regarding Claim 17, Applicant recites, “a thickness of the second oxide layer is larger than a thickness of the first oxide layer”.  Applicant has disclose in Figure 9A that the second oxide layer has a smaller thickness than the first oxide layer (Figure 9, #327-#328).  Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0224307 A1) in view of Hishida (WO 2013/038768 A1).  Hishida is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Chen et al. teaches a solar cell (Figure 2A) comprising:
a crystalline semiconductor substrate of a first conductivity type (Figure 2A, n-type c-Si substrate);
a first semiconductor layer provided on a first region on one principal surface of the substrate (Figure 2A, n+ a-Si:H);
a second semiconductor layer provided on a second region on the one principal surface different from the first region (Figure 2A, p+ a-Si:H);
a first transparent electrode provided on the first semiconductor layer (Figure 2A, TCO);
a second transparent electrode provided on the second semiconductor layer (Figure 2A, TCO);
the first semiconductor layer includes a first amorphous semiconductor layer of the first conductivity type (Figure 2A, n+ a-Si:H);
the second semiconductor layer includes a second amorphous semiconductor layer of a second conductivity type different from the first conductivity type (Figure 2A, p+ a-Si:H).
What Chen et al. does not teach is a first crystalline semiconductor part extending from the one principal surface toward the first transparent electrode layer.
Hishida discloses a first crystalline semiconductor part (Figure 2, #12n) that extends from one principal surface (Figure 2, #11, top surface) toward an electrode region (Figure 2, #21 & Page 1, 5th-6th Paragraph).  Hishida discloses that this configuration results in improved photoelectric conversion efficiency (Page 3, 12th Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first crystalline semiconductor part extending from the one principal surface toward the first transparent electrode layer in Chen et al. solar cell for the advantage of having a configuration with improved photoelectric conversion efficiency.

In view of Claim 2, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1. Chen et al. discloses the first semiconductor layer includes a third amorphous semiconductor layer that is provided between the one principal surface and the first amorphous semiconductor layer that is substantially intrinsic (Figure 2A, the portion of element 108 directly below element n+ a-Si:H).

+ a-Si:H).
Hishida was relied upon to disclose why a first crystalline semiconductor part would be extended through this third amorphous semiconductor layer and be reaching the adjacent first amorphous semiconductor layer (Figure 2, #12n).

In view of Claim 5, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1.  Chen et al. teaches that the second semiconductor layer includes a fourth semiconductor layer that is provided between the one principal surface and the second amorphous semiconductor layer that is substantially intrinsic (Figure 2A, the portion of element 108 directly below element p+ a-Si:H).

In view of Claim 6, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 5.  Chen et al. teaches that the fourth amorphous semiconductor layer is intrinsic, meaning it has no added impurity density concentration (Figure 2A, the portion of element 108 directly below element p+ a-Si:H).  Hishida was relied upon to disclose why portions of the first semiconductor layer in contact with the one principal surface would have higher impurity density concentration than an intrinsic region (Figure 2, #12n).

In view of Claim 8, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1.  Hishida teaches the first crystalline semiconductor part is provided in part on a first region (Figure 2, #12n).



In view of Claim 10, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1. Chen et al. teaches that the first amorphous semiconductor layer has a higher density of impurity of the first conductivity type than the substrate (n+ > n).

In view of Claim 13, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1.  Chen et al. teaches that the first region is narrower than the second region (See Annotated Chen et al. Figure 2A, below). This is also exemplified in Chen et al. Figure 6A.
Annotated Chen et al. Figure 2A

    PNG
    media_image1.png
    463
    792
    media_image1.png
    Greyscale


a crystalline semiconductor substrate of a first conductivity type (Figure 6B, p-type c-Si substrate);
a first semiconductor layer provided on a first region on one principal surface of the substrate (Figure 6B, the stack of layers 314);
a second semiconductor layer provided on a second region on the one principal surface different from the first region (Figure 6B, n+ a-Si:H);
a first transparent electrode provided on the first semiconductor layer (Figure 6B, TCO);
a second transparent electrode provided on the second semiconductor layer (Figure 6B, TCO);
the first semiconductor layer includes a first amorphous semiconductor layer of the first conductivity type (Figure 6B, p+ a-Si:H layer adjacent to element 116);
the second semiconductor layer includes a second amorphous semiconductor layer of a second conductivity type different from the first conductivity type (Figure 6B, n+ a-Si:H).
What Chen et al. does not teach is a first crystalline semiconductor part extending from the one principal surface toward the first transparent electrode layer.
Hishida discloses a first crystalline semiconductor part (Figure 2, #12n) that extends from one principal surface (Figure 2, #11, top surface) toward an electrode region (Figure 2, #21 & Page 1, 5th-6th Paragraph).  Hishida discloses that this configuration results in improved photoelectric conversion efficiency (Page 3, 12th Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first crystalline semiconductor part extending from the one principal surface toward the first transparent electrode layer in Chen et al. solar cell for the advantage of having a configuration with improved photoelectric conversion efficiency.

+ a-Ge:H).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0224307 A1) in view of Hishida (WO 2013/038768 A1) in view of Kim et al. (US 2018/0083149 A1).  Hishida is mapped to the English machine translation provided by the EPO website.

	In view of Claim 14, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1.  Chen et al. does not disclose the substrate includes a high impurity density region provided immediately below the one principal surface in the first region and having a higher density of an impurity of the first conductivity type than the other portion of the substrate.
	Kim et al. teaches a substrate includes a high impurity density region provided immediately below one principal surface in a first region and having a higher density of an impurity of the first conductivity type than the other portion of the substrate (Figure 1, #320/#340).  Kim et al. teaches that for commercial availability of a solar cell it is necessary to overcome problems associated with low efficiency of a solar cell and accordingly, the various layers and the various electrodes are needed to be designed and manufactured in order to maximize the efficiency of a solar cell (Paragraph 0004), wherein the invention has been made in view of this problems to provide a solar cell with enhanced efficiency (Paragraph 0006).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a substrate that includes a high impurity density region provided immediately below the one principal surface in the first region and having a higher density of an .

	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0224307 A1) in view of Hishida (WO 2013/038768 A1) in view of Yang et al. (US 2011/0061732 A1) in view of Khadilkar et al. (US 2015/0007881 A1).  Hishida is mapped to the English machine translation provided by the EPO website.

	In view of Claims 16-17, Chen et al. and Hishida are relied upon for the reasons given above in addressing Claim 1.  Chen et al. does not disclose a first oxide layer provided between the one principal surface and the first semiconductor layer and at least on part of the first region.
	Yang et al. teaches a passivation layer is provided between one principal surface and a first semiconductor layer on at least part of a first region (Figure 10, #1925a) and a second passivation layer that is provided between the one principal surface and a second semiconductor layer on a part of a second region wherein a thickness of the second passivation layer is larger than the first passivation layer, wherein the passivation layers prevent movement of charges moving to an emitter and BSF layers (Paragraph 0099).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a passivation layer provided between the one principal surface and the first and second semiconductor layer on at least a part of the first and second region to advantageously prevent movement of charges moving an emitter or BSF layer.
	Modified Chen et al. does not disclose the passivation layer is an oxide.
.

Claims 1, 4, 7-8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0083149 A1) in view of Chen et al. (US 2014/0224307 A1).

In view of Claim 1, Kim et al. teaches a solar cell (Figure 1):
a crystalline semiconductor substrate of a first conductivity type (Figure 1, #110 & Paragraph 0029):
a first semiconductor layer provided on a first region on one principal surface of the substrate (Figure 1, #320);
a second semiconductor layer provided on a second region on the one principal surface different from the first region (Figure 1, #340);
a first electrode layer provided on the first semiconductor layer (Figure 1, #42);
a second electrode layer provided on the second semiconductor layer (Figure 1, #44);
the first semiconductor layer includes a first amorphous semiconductor layer of the first conductivity type and a first crystalline semiconductor part extending from the one principal surface toward the first electrode layer (Figure 1, #302 & #304 – Paragraph 0049);
the second semiconductor layer includes a second amorphous semiconductor layer of a second conductivity type different from the first conductivity type (Figure 1, #340 & Paragraph 0053).
Kim et al. does not disclose the first and second electrode layer are transparent electrodes.


	In view of Claim 4, Kim et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches that the second amorphous semiconductor layer in contact with the one principal surface (Figure 1, #340) would have a lower film density than the crystalline portion of the first semiconductor layer in contact with the one principal surface (Figure 1, #302 – the portion touching element 20).

	In view of Claim 7, Kim et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches that the first crystalline semiconductor part touches each adjoining layer (Figure 1, #302 bottom portion).  It is the examiner’s position that in the opening adjacent to the first electrode that there would be first crystalline semiconductor parts that “reach” the first electrode layer.
	Chen et al. was relied upon to disclose why the first electrode layer is transparent.

	In view of Claim 8, Kim et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches that the first crystalline semiconductor part is provided in part on the first region (Figure 1, #302).



	In view of Claim 16, Kim et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 1. Kim et al. teaches a first oxide layer provided between the one principal surface and the first semiconductor layer and at least in part on the first region (Figure 1, #20 & Paragraph 0036 – the portion directly under element 320).

	In view of Claim 18, Kim et al. teaches a method of manufacturing a solar cell (Figure 1 & Paragraph 0006) comprising:
forming a first semiconductor layer in a first region on one principal surface of a crystalline semiconductor substrate of a first conductivity type (Figure 1, #110 & #320 – Paragraph 0029, 0053);
forming a second semiconductor layer in a second region of the one principal surface different from the first region (Figure 1, #340 & Paragraph 0053);
forming a electrode layer on the first semiconductor layer and the second semiconductor layer (Figure 1, #46);
the first semiconductor layer includes a first amorphous semiconductor layer of the first conductivity type and a first crystalline semiconductor part extending from the one principal surface toward the transparent electrode (Figure 1, #302/#304 & Paragraph 0050);
the second semiconductor layer includes a second amorphous semiconductor layer of a second conductivity type different from the first conductivity type (Figure 1, #340 & Paragraph 0053); and
the first amorphous semiconductor layer and the first crystalline semiconductor part are formed at the same time (Paragraph 0107-0109).


Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726